NUMBER 13-18-00279-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JONATHAN RODRIGUEZ,                                                            Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 103rd District Court
                         of Cameron County, Texas.



                                       ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       On July 27, 2018, this Court issued an Order of Abatement to determine

appellant’s right to appeal. Upon a hearing and findings of fact issued by the trial court,

we hereby REINSTATE this cause of action. Appellant is ordered to file his brief within

twenty days (20) days from the date of this order. If appellant’s brief is not filed, we will
proceed with this appeal. See TEX. R. APP. P. 31.1.

       IT IS SO ORDERED.

                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of January, 2019.




                                          2